MEMORANDUM OPINION


No. 04-05-00111-CV

IN RE Christopher PATE

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   March 2, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            On February 22, 2005, relator filed a petition for writ of mandamus. This court has
determined that the relator is not entitled to the relief sought. Therefore, the petition is denied. Tex.
R. App. P. 52.8(a).
                                                                                    PER CURIAM